Mr. Justice Dibell delivered the opinion of the court. Abstract of the Decision. 1. Railroads, § 733*—when evidence insufficient to show negligence in operating car at highway crossing. In an action against an interurban electric railway company to recover for personal injuries sustained by plaintiff in a collision between a vehicle in which she was riding and one of defendant’s cars at a highway crossing, held that the preponderance of the evidence did not support the charges of negligence that defendant was running the car at excessive speed, or that it failed to blow the whistle on approaching the crossing, nor support any other charge of negligence in the operation of the car. 2. Railroads, § 607*—care on approaching highway crossings. In the operation of railway trains the demands and necessities of the traveling public are such that it is not required of railway companies to bring their cars to a stop or to a low speed on approaching highway crossings so that those driving on the highway and seeing the train approaching may pass over ahead of the train; on the contrary, those in charge of the train, with a proper headlight in the nighttime and after giving the customary signal, have the right to assume that a team approaching the crossing will stop before it reaches it and wait for the train to go by.